IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                           Assigned on Briefs December 6, 2005

                     STATE OF TENNESSEE v. JORDAN HILL

                     Appeal from the Criminal Court for Madison County
                            No. 03-00007 Joseph B. Dailey, Judge



                  No. W2005-00248-CCA-R3-CD - Filed December 16, 2005


The Defendant, Jordan Hill, was convicted of attempted aggravated robbery and of being a felon in
the possession of a handgun. On appeal, he contends that the evidence is insufficient to sustain these
convictions. Finding no reversible error, we affirm the judgments of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which THOMAS T. WOODALL and
ALAN E. GLENN , JJ., joined.

Garland Ergüden, Memphis, Tennessee, for the Appellant, Jordan Hill.

Paul G. Summers, Attorney General and Reporter; Renee W. Turner, Assistant Attorney General;
William L. Gibbons, District Attorney General; Greg Gilbert, Assistant District Attorney General,
for the Appellee, State of Tennessee.

                                             OPINION

                                              I. Facts


        This case arises out of an attempted aggravated robbery that occurred on March 23, 2002.
For this crime, the Defendant was indicted by a Shelby County Grand Jury on one count of attempted
aggravated robbery and one count of being a convicted felon in possession of a handgun. At the
Defendant’s trial, the following evidence was presented: Terry Thomas testified that, on March 23,
2002, at 8:00 or 8:30 a.m. he was at a store called Lou’s market. He said that he used the phone, and,
as he was returning from using the phone, he heard someone calling him by his nickname, “Red.”
He said that he looked around, and the he saw the Defendant “run up on him.” Thomas testified that
the Defendant then pulled out a gun and said, “B****, give me your money” while sticking his hand

                                                  1
in Thomas’ pocket. Thomas “snatched” the Defendant’s hand out of his pocket and opened the door
to his car. As he was getting in the car, the Defendant hit him on the bridge of his nose with the gun,
breaking his nose. Thomas described the gun as silver and gray and said the gun was “two-toned.”
He guessed that the gun was an automatic that was either a nine millimeter of forty caliber Glock.
Thomas said that the Defendant never got his wallet.

        Thomas said that, after the Defendant hit him in he nose with his gun, the Defendant ran and
jumped into another car that was a small light brown or gray four-door sedan, like a Chevy Malibu
or a Taurus. Thomas said that a woman, Annie Smith, was in his car when he jumped in, and she
spotted the police a short distance away. He said that they went to the police and reported what had
happened, and the police called an ambulance and treated his nose. Thomas said that he followed
the police when they attempted to find the Defendant, and Smith spotted the Defendant standing near
his car on a side street. He said that he caught up with the police and told them that he had spotted
the Defendant, and they went back to where the Defendant had seen. By the time they got there, the
Defendant had gotten back inside his car, and he was sitting in the passenger’s seat. Thomas said
that the officers then arrested the Defendant and looked under his front seat. They found a gun, and
Thomas recognized the gun as the same one that was pointed at him earlier.

        On cross-examination, Thomas testified that he parked slanted from the phone when he
parked to make a phone call at Lou’s market that morning. He said that the person that called his
nickname looked like they were across the street, and he turned around. He said that he had never
seen he Defendant before, but he waited for him thinking that the Defendant knew him. Thomas was
beginning to get back into his car when the Defendant got within one or two feet of him, and the
Defendant asked for Thomas’ money. Thomas admitted that, in the statement he gave to police on
the morning of this incident, he told them that the Defendant approached him before he used the
phone, grabbed him and said, “B****, com here,” and then hit him with a pistol and attempted to
take his wallet. Thomas admitted that he had previously pled guilty to theft of property valued under
$500 on April 4, 1997, and he also previously pled guilty to the charge of robbery on January 21,
1994.

         On redirect examination, Thomas said that the Defendant was wearing black pants, a gray
shirt, and white tennis shoes on the day of this incident. He said that he identified a photograph of
the Defendant for police.

        Tom Warrick, an officer with the Memphis Police Department, testified that, on March 23,
2002, he was working when he got flagged down at around 8:30 a.m. by the victim of a robbery. He
said that the victim, Thomas, told him that he had been robbed, gave him a description of the vehicle
and individual involved, and pointed him out from across the street. Officer Warrick said that he
and his partner took the Defendant into custody and patted him down. The officer said that the
Defendant was sitting in the passenger’s seat, and the officer looked in the glove box, which was
near where the Defendant was sitting, for a gun. He said that he found a loaded Ruger, automatic,
nine millimeter gun in the glove box that was black and silver. Officer Warrick said that Thomas
was bleeding pretty profusely from his nose, and his nose looked like it had been broken.


                                                  2
       On cross-examination, the officer said that there was no one else in the car with the
Defendant when he was arrested. He said that the Defendant was sitting in the passenger seat of his
car, which was parked in a parking lot across the street form Lou’s market. The officer said that,
when he took the Defendant into custody, the officer and his partner were the only other people
present. Officer Warrick said that he did not call for an ambulance between the time the victim
flagged him down and when he apprehended the Defendant.

        Kimberly Tanzy, a criminal court clerk, testified that, in 1996, the Defendant pled guilty to
the unlawful possession of a controlled substance with the intent to sell or deliver it, which is a
felony.

       Based upon this evidence, the jury convicted the Defendant of attempted aggravated robbery
and of being a felon in possession of a handgun.


                                             II. Analysis


         On appeal, the Defendant asserts that the evidence is insufficient to sustain either of his
convictions because they are based upon a sole eyewitness. When an accused challenges the
sufficiency of the evidence, this Court’s standard of review is whether, after considering the evidence
in the light most favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt. Tenn. R. App. P.13(e); State v. Goodwin, 143
S.W.3d 771, 775 (Tenn. 2004) (citing State v. Reid, 91 S.W.3d 247, 276 (Tenn. 2002)). This rule
applies to findings of guilt based upon the direct evidence, circumstantial evidence, or a combination
of both direct and circumstantial evidence. State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn.
Crim. App. 1999).

        In determining the sufficiency of the evidence, this Court should not re-weigh or re-evaluate
the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Nor may this
Court substitute its inferences for those drawn by the trier of fact from the evidence. State v. Buggs,
995 S.W.2d 102, 105 (Tenn. 1999); Liakas v. State, 286 S.W.2d 856, 859 (Tenn. 1956). Questions
concerning the credibility of the witnesses, the weight and value of the evidence, and all factual
issues raised by the evidence are resolved by the trier of fact. Liakas, 286 S.W.2d at 859. This Court
must afford the State of Tennessee the strongest legitimate view of the evidence contained in the
record, as well as all reasonable inferences which may be drawn from the evidence. Goodwin, 143
S.W.3d at 775 (citing State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000). It is well-settled law in
Tennessee that “the testimony of a victim, by itself, is sufficient to support a conviction.” State v.
Strickland, 885 S.W.2d 85, 87 (Tenn. Crim. App. 1993); State v. Williams, 623 S.W.2d 118, 120
(Tenn. Crim. App. 1981). Because a verdict of guilt against a defendant removes the presumption
of innocence and raises a presumption of guilt, the convicted defendant bears the burden of showing
that the evidence was legally insufficient to sustain a guilty verdict. Id.; see State v. Carruthers, 35
S.W.3d 516, 557-58 (Tenn. 2000).


                                                   3
        To convict the Defendant of aggravated robbery, the State was required to prove that the
Defendant “intentionally or knowingly took the property of another by violence of putting the person
in fear” and that this was “accomplished with a deadly weapon.” Tenn. Code Ann. §§ 39-13-401,-
402 (2003). To convict the defendant of the attempted aggravated robbery offenses, the State was
required to prove that the defendant:

       (1) intentionally engaged in action or caused a result that would constitute an offense
       if the circumstances surrounding the conduct were as the person believed them to be;
       (2) acted with intent to cause a result that is an element of the offense, and believed
       the conduct will cause the result without further conduct on his part; or (3) acted with
       intent to complete a course of action or cause a result that would constitute the
       offense, under the circumstances surrounding the conduct as the person believed
       them to be, and the conduct constituted a substantial step toward commission of the
       offense.

Tenn. Code Ann. § 39-12-101 (2003).

        In the case under submission, the evidence, when viewed in the light most favorable to the
State is sufficient to support the Defendant’s conviction for attempted aggravated robbery. The
evidence shows that the Defendant approached the victim and asked the victim to give him all of the
victim’s money. When the victim refused, the Defendant brandished a two-toned silver and gray 9
millimeter gun, and he used that gun to break the victim’s nose. The victim saw the Defendant get
into a brown or gray four-door sedan, like a Chevy Malibu or a Taurus. The victim flagged down
police, who arrested the Defendant while he was sitting in the passenger’s seat of a four-door
Chevrolet. A brief search for reasons officer safety, revealed a two-toned, black and silver, 9
millimeter gun in the glove box. This evidence is sufficient to sustain the Defendant’s conviction
for attempted aggravated robbery.

         The Defendant also contends that the evidence is insufficient to support his conviction for
being a felon in the unlawful possession of a handgun. In order to establish the crime of being a
felon in the unlawful possession of a handgun, the State must prove, pursuant to Tennessee Code
Annotated section 39-17-1307 (2003), that: (1) the Defendant possessed a handgun; and (2) was
previously “convicted of a felony drug offense.” Tenn. Code Ann. § 39-17-1307(b)(1)(B). There
is no dispute that the Defendant was convicted of possession with intent to sell offer .5 grams of
cocaine in 1996, which is a felony. Further, the Defendant was taken into custody while he was
sitting in the passenger’s side of a car, and the weapon was found in the glove box of that car.
Further, the weapons match the description of the weapon that was used by the Defendant in an
attempted aggravated robbery a short time prior to his arrest. Accordingly, the evidence is clearly
sufficient to sustain the Defendant’s conviction. The Defendant is not entitled to relief on this issue.




                                                   4
                                      III. Conclusion

       In accordance with the foregoing reasoning and authorities, we affirm the Defendant’s
convictions.


                                                  ___________________________________
                                                      ROBERT W. WEDEMEYER, JUDGE




                                             5